The Honorable Sharon Priest Secretary of State State Capitol Little Rock, AR 72201-1094
Dear Ms. Priest:
This is in response to your request, pursuant to A.C.A. § 7-9-110 (Repl. 1993), for my preparation of popular names for three resolutions of the General Assembly passed at the 1997 regular session: H.J.R. 1005, H.J.R. 1006, and S.J.R. 2. These resolutions, which propose constitutional amendments pursuant to Article 19, Section 22 of the Arkansas Constitution, are referred to, respectively, as Referred Amendment No. 1, Referred Amendment No. 2, and Referred Amendment No. 3.
The popular names for each of the proposed amendments are hereby fixed and declared as follows, in order to distinguish and identify the amendments (see Becker v. Riviere, 277 Ark. 252, 641 S.W.2d 2 (1982)):
                        Referred Amendment No. 1                             (Popular Name)  A CONSTITUTIONAL AMENDMENT AUTHORIZING MUNICIPALITIES AND COUNTIES TO INCUR SHORT-TERM FINANCING OBLIGATIONS
                        Referred Amendment No. 2                             (Popular Name)  A CONSTITUTIONAL AMENDMENT REQUIRING A THREE-FIFTHS (3/5) VOTE OF EACH HOUSE OF THE GENERAL ASSEMBLY TO LEVY A TAX OR FEE OR TO INCREASE OR DECREASE ANY TAX RATE OR FEE
                        Referred Amendment No. 3                             (Popular Name)  A CONSTITUTIONAL AMENDMENT TO AUTHORIZE THE ASSIGNMENT OF SPECIAL AND RETIRED JUDGES AND THE EXCHANGE OF CIRCUITS
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh